DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed on July 28, 2022.
Claims 1-20 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2022 is being considered by the examiner. Due to the length of the Information Disclosure Statement and the number of cited references, a cursory review of the references has been performed.



Claim Rejections - 35 USC § 112
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, and 16 recite the following limitation: “causing a fuel pump at the selected merchant location to activate to receive fuel at the vehicle by transmitting the indication of the selected financial account to the merchant communication terminal or server.” It’s not clear how a fuel pump at a merchant can be caused to activate to receive fuel since the fuel would be received at the vehicle and not at the merchant. For purposes of examination, this limitation is interpreted as “causing a fuel pump at the selected merchant to activate…by transmitting the indication of the selected financial account to the merchant communication terminal or server.” 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 1-10, which recite a method and, therefore, are directed to the statutory class of process. Yes, with respect to claims 11-15, which recite a system and, therefore, are directed to the statutory class of machine/manufacture. Yes, with respect to claims 16-20, which recite a non-transitory computer-readable medium and, therefore, are directed to the statutory class of machine/manufacture.

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claim identifies the limitations that recite an abstract idea in italics and that recite additional elements in bold. 

1. 	A computer-implemented method for using a vehicle as a payment device, the method executed by one or more processors programmed to perform the method, the method comprising: 
receiving, by one or more processors executing a vehicle payment application, one or more sets of financial data each corresponding to a financial account for making payments; 
generating, by the one or more processors executing the vehicle payment application, a virtual map display of a geographic area including indications of merchant locations that accept vehicle payments; 
receiving, by the one or more processors executing the vehicle payment application, a selection of one of the merchant locations; 
receiving, by the one or more processors executing the vehicle payment application, a selection by the user of one of the one or more financial accounts for initiating a payment process at the selected merchant location, and authenticating the user to ensure the user is authorized to use the selected financial account; 
transmitting, by the one or more processors executing the vehicle payment application, a request to purchase fuel to a merchant communication terminal or server associated with the selected merchant location, the request including an indication of the selected financial account; and 
causing a fuel pump at the selected merchant location to activate to receive fuel at the vehicle by transmitting the indication of the selected financial account to the merchant communication terminal or server.

2. 	The computer-implemented method of claim 1, further comprising: 
for each of the one or more sets of financial data, obtaining, by the one or more processors executing the vehicle payment application, a token representing the set of financial data; and 
transmitting, by the one or more processors executing the vehicle payment application, the token corresponding to the selected financial account to the merchant communication terminal or server.

3. 	The computer-implemented method of claim 1, wherein authenticating the user includes: receiving, by the one or more processors executing the vehicle payment application, biometric information from the user; and comparing, by the one or more processors, the biometric information to stored biometric information for an authorized user.

4. 	The computer-implemented method of claim 3, wherein the biometric information includes at least one of: a facial scan, a finger print scan, a retina scan, or a voice scan.

5. 	The computer-implemented method of claim 1, wherein authenticating the user includes: 
receiving, by the one or more processors executing the vehicle payment application, login information or mobile device identification information; and 
comparing, by the one or more processors, the login information or the mobile device identification information to a stored unique identifier for an authorized user.

6. 	The computer-implemented method of claim 1, further comprising: 
detecting, by the one or more processors, a triggering event indicating that the vehicle is within a predetermined range for communicating with the merchant communication terminal; and 
transmitting, by the one or more processors, the request to purchase the fuel to the merchant communication terminal in response to detecting the triggering event.

7. 	The computer-implemented method of claim 6, wherein detecting the triggering event includes at least one of: detecting, by the one or more processors, that the vehicle is within Wi-Fi, Radio Frequency Identification (RFID), or Bluetooth communication range of the merchant communication terminal by receiving a Wi-Fi, RFID, or Bluetooth signal from the merchant communication terminal; detecting, by the one or more processors, that the vehicle is within a predetermined distance of the merchant communication terminal by comparing a current location of the vehicle to the selected merchant location; or detecting, by the one or more processors, that the vehicle is within a predetermined distance of the merchant communication terminal by capturing images, via a camera within the vehicle, of an area surrounding the vehicle, and identifying, using digital image analysis techniques, the merchant communication terminal within at least one of the images and a position of the merchant communication terminal relative to the vehicle.

8. 	The computer-implemented method of claim 6, wherein the merchant communication terminal is a point of sale (POS) terminal at a fuel station.

9. 	The computer-implemented method of claim 1, wherein transmitting the request to purchase fuel to the merchant communication terminal includes transmitting the request via a short-range communication link.

10. 	The computer-implemented method of claim 1, wherein the vehicle payment application is executed within a head unit of the vehicle.

11. 	A computer system configured to use a connected vehicle as an electronic payment device, the computer system comprising one or more processors, transceivers, and/or sensors configured to: 
receive, by a vehicle payment application, one or more sets of financial data each corresponding to a financial account for making payments; 
generate, by the vehicle payment application, a virtual map display of a geographic area including indications of merchant locations that accept vehicle payments; 
receive, by the vehicle payment application, a selection of one of the merchant locations; 
receive, by the vehicle payment application, a selection by the user of one of the one or more financial accounts for initiating a payment process at the selected merchant location, and authenticating the user to ensure the user is authorized to use the selected financial account; 
transmit, by the vehicle payment application, a request to purchase fuel to a merchant communication terminal or server associated with the selected merchant location, the request including an indication of the selected financial account; and 
cause a fuel pump at the selected merchant location to activate to receive fuel at the vehicle by transmitting the indication of the selected financial account to the merchant communication terminal or server.

12. 	The computer system of claim 11, wherein the computer system is further configured to: 
for each of the one or more sets of financial data, obtain, by the vehicle payment application, a token representing the set of financial data; and 
transmit, by the vehicle payment application, the token corresponding to the selected financial account to the merchant communication terminal or server.

13. 	The computer system of claim 11, wherein to authenticate the user, the computer system is configured to: 
receive, by the vehicle payment application, biometric information from the user; and 
compare the biometric information to stored biometric information for an authorized user.

14. 	The computer system of claim 13, wherein the biometric information includes at least one of: a facial scan, a finger print scan, a retina scan, or a voice scan.

15. 	The computer system of claim 11, wherein to authenticate the user, the computer system is configured to: 
receive, by the vehicle payment application, login information or mobile device identification information; and 
compare the login information or the mobile device identification information to a stored unique identifier for an authorized user.

16. 	A non-transitory computer-readable medium storing thereon a set of instructions that, when executed on one or more processors, causes the one or more processors to: 
receive, by a vehicle payment application, one or more sets of financial data each corresponding to a financial account for making payments; 
generate, by the vehicle payment application, a virtual map display of a geographic area including indications of merchant locations that accept vehicle payments; 
receive, by the vehicle payment application, a selection of one of the merchant locations; 
receive, by the vehicle payment application, a selection by the user of one of the one or more financial accounts for initiating a payment process at the selected merchant location, and authenticating the user to ensure the user is authorized to use the selected financial account; 
transmit, by the vehicle payment application, a request to purchase fuel to a merchant communication terminal or server associated with the selected merchant location, the request including an indication of the selected financial account; and 
cause a fuel pump at the selected merchant location to activate to receive fuel at the vehicle by transmitting the indication of the selected financial account to the merchant communication terminal or server.

17. 	The computer-readable medium of claim 16, wherein the one or more processors are further configured to: 
for each of the one or more sets of financial data, obtain, by the vehicle payment application, a token representing the set of financial data; and 
transmit, by the vehicle payment application, the token corresponding to the selected financial account to the merchant communication terminal or server.

18. 	The computer-readable medium of claim 16, wherein to authenticate the user, the one or more processors are configured to: 
receive, by the vehicle payment application, biometric information from the user; and 
compare the biometric information to stored biometric information for an authorized user.

19. 	The computer-readable medium of claim 18, wherein the biometric information includes at least one of: a facial scan, a finger print scan, a retina scan, or a voice scan.

20. 	The computer system of claim 11, wherein to authenticate the user, the one or more processors are configured to: 
receive, by the vehicle payment application, login information or mobile device identification information; and 
compare the login information or the mobile device identification information to a stored unique identifier for an authorized user.

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a system and method for performing a purchase transaction and corresponding payment. This type of method of organizing human activity is a fundamental economic practice such as a payment or a commercial interaction such as sales activities or behaviors. Thus, the claims recite an abstract idea. 

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Regarding the limitation of “causing a fuel pump at the selected merchant location to activate to receive fuel at the vehicle by transmitting the indication of the selected financial account to the merchant communication terminal or server,” this limitation is written broadly and based on a search of the Specification, there is no definition of what is meant by “activate.” The broadest reasonable interpretation of this limitation includes an authorization to receive fuel. Therefore, this limitation does not integrate the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application.

Step 2B: Does the Claim Provide an Inventive Concept?
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 
As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Enriquez et al., U.S. Patent No. 9,706,354 and Delp, U.S. Patent Application Publication No. 2016/0139600 A1.

Claim 1:
Enriquez teaches: 
receiving, by one or more processors executing a vehicle payment application, one or more sets of financial data each corresponding to a financial account for making payments (see at least Enriquez, column 22, lines 61-66 (“Once the items (e.g., fuel) or services (e.g., car wash) for purchase have been selected by the user, the in-vehicle access application may request the user to select a transaction method (e.g., transaction account) previously registered with the in-vehicle computing system to complete the transaction.”)).
receiving, by the one or more processors executing the vehicle payment application, a selection by the user of one of the one or more financial accounts for initiating a payment process at the selected merchant location, and (see at least Enriquez, column 22, lines 61-66 (“Once the items (e.g., fuel) or services (e.g., car wash) for purchase have been selected by the user, the in-vehicle access application may request the user to select a transaction method (e.g., transaction account) previously registered with the in-vehicle computing system to complete the transaction.”)).
authenticating the user to ensure the user is authorized to use the selected financial account (see at least Enriquez, column 22, line 66 through column 23, line 3 (“In some embodiments, the in-vehicle access application may use an additional layer of authentication to complete the transaction, for example, by using a consumer verification method (e.g., entry of PIN, password, biometric, etc.).”)).
transmitting, by the one or more processors executing the vehicle payment application, a request to purchase fuel to a merchant communication terminal or server associated with the selected merchant location, the request including an indication of the selected financial account (see at least Enriquez, column 23, lines 3-8 (“Once the user has confirmed the transaction, the information including account credentials (e.g., PAN or token, transaction cryptogram, etc.) can be transmitted to the access device of fuel pump 951 using wireless communication technology (e.g., RFID, Bluetooth or Bluetooth Low Energy, NFC, beacon, WiFi, WiMax, infrared, etc.).”)).
causing a fuel pump at the selected merchant location to activate to receive fuel at the vehicle by transmitting the indication of the selected financial account to the merchant communication terminal or server (see at least Enriquez, Figure 9 and associated text; column 23, lines 12-16 (“Upon receiving the transaction information, the access device of fuel pump 951 may verify the user’s account credentials and enable the fuel pump to flow such that the user can refuel the vehicle 910.”)).
Enriquez does not explicitly teach:
generating, by the one or more processors executing the vehicle payment application, a virtual map display of a geographic area including indications of merchant locations that accept vehicle payments.
receiving, by the one or more processors executing the vehicle payment application, a selection of one of the merchant locations.
Enriquez, however, does teach:
The vehicle’s navigation application may display a map of nearby merchants on the user interface. See Enriquez, column 8, lines 56-59.
The refueling station accepts vehicle payments. See Enriquez, Figure 9 and associated text.
Delp, however, does teach:
A map with refueling locations is displayed within an autonomous vehicle and the driver can select one of the identified refueling stations. See at least Delp, Figure 4 and associated text; paragraph 0024 (“FIG. 4 shows example refueling station icons 400, 402, 404, 406 for selection by the driver proximate to the planned vehicle path 300 of FIG. 3 as displayed on the vehicle interface 120. If the automated driving system determines that the current fuel level is below the required fuel level to complete the planned vehicle path 300, one or more refueling stations can be identified. The refueling stations can be identified based on, for example, the current fuel level of the vehicle (e.g., when the current fuel level reaches a predetermined level), the location of the refueling stations in reference to the planned vehicle path 300, or on driver preferences including brand preferences (e.g., brands for which the driver has a membership discount), proximity preferences (e.g., within a specified distance of the planned vehicle path 300), and price preferences (e.g., lowest price).”); paragraph 0032 (“After identifying the refueling stations, the process 500 continues to step 512, and the automated driving system can send an indication to the driver of the autonomous vehicle 200 to request selection of one of the identified refueling stations.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Enriquez’s in-vehicle access application that is used for purchasing fuel from a vehicle. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a convenient and efficient way for a driver to view refueling options and select a merchant for refueling. This allows the application to know which merchant will be providing the fuel so that the application can communication with the merchant to allow the user to purchase the fuel. 

Claim 2:
Enriquez further teaches: 
for each of the one or more sets of financial data, obtaining, by the one or more processors executing the vehicle payment application, a token representing the set of financial data; and transmitting, by the one or more processors executing the vehicle payment application, the token corresponding to the selected financial account to the merchant communication terminal or server (see at least Enriquez, column 5, lines 20-26 (“Examples of account parameters may include information that can be used to identify an account of the user (e.g., real account identifier, alternate account identifier, token, etc.), data or information relating to the status of the account, one or more keys that are used to generate cryptographic information, data or information relating to the one or more keys, etc.”); column 9, lines 6-19).

Claim 3:
Enriquez further teaches: 
wherein authenticating the user includes: receiving, by the one or more processors executing the vehicle payment application, biometric information from the user; and comparing, by the one or more processors, the biometric information to stored biometric information for an authorized user (see at least Enriquez, column 22, line 66 through column 23, line 3 (“In some embodiments, the in-vehicle access application may use an additional layer of authentication to complete the transaction, for example, by using a consumer verification method (e.g., entry of PIN, password, biometric, etc.).”)).

Claim 4:
Enriquez further teaches: 
wherein the biometric information includes at least one of: a facial scan, a finger print scan, a retina scan, or a voice scan (see at least Enriquez, column 21, lines 2-3 (voice, fingerprint, retinal ID)).

Claim 5:
Enriquez further teaches: 
wherein authenticating the user includes: receiving, by the one or more processors executing the vehicle payment application, login information or mobile device identification information; and comparing, by the one or more processors, the login information or the mobile device identification information to a stored unique identifier for an authorized user (see at least Enriquez, column 22, line 66 through column 23, line 3 (“In some embodiments, the in-vehicle access application may use an additional layer of authentication to complete the transaction, for example, by using a consumer verification method (e.g., entry of PIN, password, biometric, etc.).”)).

Claim 6:
Enriquez further teaches: 
detecting, by the one or more processors, a triggering event indicating that the vehicle is within a predetermined range for communicating with the merchant communication terminal (see at least Enriquez, column 22, lines 13-16 (“As vehicle 910 approaches the refueling station, the vehicle’s navigation subsystem may recognize that the location of the vehicle 910 coincides with or is near the location of the refueling station.”)).
transmitting, by the one or more processors, the request to purchase the fuel to the merchant communication terminal in response to detecting the triggering event (see at least Enriquez, column 23, lines 3-8 (“Once the user has confirmed the transaction, the information including account credentials (e.g., PAN or token, transaction cryptogram, etc.) can be transmitted to the access device of fuel pump 951 using wireless communication technology (e.g., RFID, Bluetooth or Bluetooth Low Energy, NFC, beacon, WiFi, WiMax, infrared, etc.).” This occurs after communication has been established based on the proximity of the vehicle to the refueling station.)).

Claim 7:
Enriquez further teaches: 
wherein detecting the triggering event includes at least one of: detecting, by the one or more processors, that the vehicle is within Wi-Fi, Radio Frequency Identification (RFID), or Bluetooth communication range of the merchant communication terminal by receiving a Wi-Fi, RFID, or Bluetooth signal from the merchant communication terminal; detecting, by the one or more processors, that the vehicle is within a predetermined distance of the merchant communication terminal by comparing a current location of the vehicle to the selected merchant location; or detecting, by the one or more processors, that the vehicle is within a predetermined distance of the merchant communication terminal by capturing images, via a camera within the vehicle, of an area surrounding the vehicle, and identifying, using digital image analysis techniques, the merchant communication terminal within at least one of the images and a position of the merchant communication terminal relative to the vehicle (see at least Enriquez, column 23, lines 31-53 (The vehicle’s navigation system determines that the vehicle’s location coincides with or is nearby the location of the merchant.)).

Claim 8:
Enriquez further teaches: 
wherein the merchant communication terminal is a point of sale (POS) terminal at a fuel station (see at least Enriquez, Figure 9, item 951).

Claim 9:
Enriquez further teaches: 
wherein transmitting the request to purchase fuel to the merchant communication terminal includes transmitting the request via a short-range communication link (see at least Enriquez, column 23, lines 3-8 (“Once the user has confirmed the transaction, the information including account credentials (e.g., PAN or token, transaction cryptogram, etc.) can be transmitted to the access device of fuel pump 951 using wireless communication technology (e.g., RFID, Bluetooth or Bluetooth Low Energy, NFC, beacon, WiFi, WiMax, infrared, etc.).”)).

Claim 10:
Enriquez further teaches: 
wherein the vehicle payment application is executed within a head unit of the vehicle (see at least Enriquez, column 8, line 46 (dashboard)).

Claim 11:
		Claim 11 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 12:
		Claim 12 is rejected using the same rationale that was used for the rejection of claim 2. 

Claim 13:
		Claim 13 is rejected using the same rationale that was used for the rejection of claim 3. 

Claim 14:
		Claim 14 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 15:
		Claim 15 is rejected using the same rationale that was used for the rejection of claim 5. 

Claim 16:
		Claim 16 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 17:
		Claim 17 is rejected using the same rationale that was used for the rejection of claim 2. 

Claim 18:
		Claim 18 is rejected using the same rationale that was used for the rejection of claim 3. 

Claim 19:
		Claim 19 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 20:
		Claim 20 is rejected using the same rationale that was used for the rejection of claim 5. 




Other Relevant Prior Art
“System for Automated Vehicle Fueling and Tracking,” An Ip.com Prior Art Database Technical Disclosure,  https://ip.com/IPCOM/000239175 (Oct. 20, 2014). This reference teaches communications between a vehicle and a fueling station for refueling a vehicle.
“Method and System for Smarter Routing of a Vehicle to a Fuel Station based on Vehicle Needs and Price Negotiation,” An IP.com Prior Art Database Technical Disclosure, https://ip.com/IPCOM/000238196 (Aug. 7, 2014). This reference teaches that a vehicle system determines the fuel needs of the vehicle and searches for one or more fuel stations along a route based on the fuel needs. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698